Citation Nr: 1542000	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-11 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable evaluation for impotence.


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington in which the RO granted a claim of service connection for impotence and assigned a noncompensable rating, effective March 12, 2010, the date of claim. The RO also awarded special monthly compensation for erectile dysfunction, based loss of use of a creative organ, under 38 C.F.R. § 3.350(a).

In May 2015, the Board remanded the claim for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals the documents therein are either duplicative of those contained in the VBMS or irrelevant to the claim on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire appeal period, the Veteran's impotence is manifested by a loss of erectile power, with penis deformity.


CONCLUSION OF LAW

The criteria establishing an initial compensable evaluation for impotence have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant an initial compensable rating for impotence herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and its implementing regulations. 

The Veteran is seeking an initial compensable evaluation for his service-connected impotence.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's impotence has been rated under Diagnostic Code 7522.  Under this Code, loss of erectile power, with penis deformity, is evaluated as 20 percent disabling.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In a February 2012 statement from his private physician, it was noted that the Veteran experienced post-operative erectile dysfunction, and that, due to the necessity of penile injections or a vacuum erection device, sexual intercourse was more difficult.  In a letter accompanying his April 2013 substantive appeal, the Veteran reported that his penis was deformed, in that when he used injections in order to attain an erection, his member curved to the right, with accompanying discomfort, making it impossible for him to participate in intercourse.  He also indicated that, as a result of his surgery, his penis was now 1.5 inches long when flaccid.  In addition, the membrane that attaches the shaft of his penis to the scrotum reached all the way to the glans penis.  The Board notes that the Veteran, who is a physician by training, is competent to report that his penis is deformed. 

In response to the Board's May 2015 remand, the Veteran underwent a VA Male Reproductive System examination in July of that year.  At that time, the diagnosis of erectile dysfunction was confirmed.  The examiner noted the Veteran's history of surgery for prostate cancer, as well as the various implements and medications the Veteran used to attain an erection-such as injections, a vacuum pump and suppositories-and noted the resulting partial success with same.  The Veteran was noted to use an injectable medication that caused an erection, but an erection that was deformed and painful, and which interfered with sexual intercourse.  The Veteran reported, as well, that he experienced a non-ejaculatory orgasm. 

The examiner found no renal dysfunction, voiding dysfunction, retrograde ejaculation, epididymitis, epididymo-orchitis, or prostatitis.  On examination, the Veteran's penis, testes and epididymis were normal.  The examiner noted that the Veteran reported a reduction in penile length as a result of the prostate surgery, which was a deformity not apparent when the penis was flaccid.  However, the examiner noted, the Veteran was a physician and able to describe the deformity. 

To that end, the Board has considered the Veteran's statements in support of his claim, which assert that a compensable disability rating is warranted because his penis is deformed.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition the Board notes that, with respect to the Rating Schedule, the criteria set forth therein generally requires medical expertise, which the Veteran has been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Therefore, the Board finds that his description and diagnosis of his penile deformity is to be given considerable weight.

Therefore, considering the pertinent evidence in light of the governing legal authority, the Board finds that an initial compensable rating for impotence is warranted.  The Board finds that the loss of erectile power has been confirmed by the medical record, as well as the statements of the Veteran.  In addition, the Veteran-a physician-has diagnosed a penile deformity, a deformity which was confirmed by the July 2015 VA examiner. 

As the medical and lay evidence of record shows that, for the entire appeal period, the Veteran's impotence is manifested not only by erectile dysfunction, but also by a penile deformity, the diagnostic criteria for a compensable rating under Diagnostic Code 7522 have been met.

ORDER

An initial compensable rating for impotence is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


